Per Curiam. Appellant Clarence E. Mixon, who is in the custody of the Arkansas Department of Correction as a result of multiple felony convictions, filed a pro se petition for writ of declaratory judgment against the Arkansas Board of Parole and Community Rehabilitation, contending that the board had unfairly denied him a parole hearing. The petition was denied, and the record has been lodged in this court on appeal. Appellant now seeks appointment of counsel and an extension of time to file the appellant’s brief.  Challenges relating to parole matters are civil in nature, and there is no absolute right to appointment of counsel in civil matters. See Virgin v. Lockhart, 288 Ark. 92, 702 S.W.2d 9 (1986). We have held, however, that if an appellant makes a substantial showing that he is entitled to relief and that he cannot proceed without counsel, we will entertain a motion for counsel. Howard v. Lockhart, 300 Ark. 144, 777 S.W.2d 223 (1989). We have adopted a similar practice with respect to handwritten briefs by pro se appellants. Glick v. Lockhart, 288 Ark. 417, 706 S.W.2d 178 (1986). As the appellant here has offered no showing that there is any merit at all to the appeal, the request that counsel be appointed is denied. The date for filing the appellant’s brief is extended to thirty days from the date of this opinion. Motion denied in part and granted in part.